Citation Nr: 1645394	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  14-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gout, to include the right leg, left leg, right ankle, left ankle, right toes, and left toes.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity. 

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity. 

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

5.  Entitlement to service connection for diabetes mellitus, type II.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for hypertension. 

8.  Entitlement to service connection for a genitourinary disability causing urinary frequency.

9.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

10.  Entitlement to service connection for a left foot disability.

11.  Entitlement to service connection for a right foot disability, to include strained ligaments of the right foot.

12.  Entitlement to service connection for a gastrointestinal disability.

13.  Entitlement to service connection for glaucoma of the left eye.

14.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder. 

15.  Entitlement to service connection for a dental disability for treatment purposes. 

16.  Entitlement to service connection for a respiratory disability to include blood clots and pulmonary implementation.

17.  Entitlement to service connection for sinusitis. 

18.  Entitlement to service connection for erectile dysfunction to include special monthly compensation for loss of a creative organ.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to January 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of two June 2013 rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a hearing before the Board.  In November 2014, the Veteran withdrew that request in writing. 38 C.F.R. 20.704 (e). 

This case was previously before the Board in December 2015, at which time all the claims were remanded for additional development.  As noted in the introduction of the Board's December 2015 remand, the Veteran, as a lay person, filed his service connection claims under different designations such as for left foot pain.  The record indicates he has several diagnoses that may be the cause of that pain.  In addition, pain, alone, without a diagnosed or identifiable underlying malady or condition, in and of itself, is not a disability.  Sanchez- Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001)).  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for several of his claims, the Board has therefore stated the issues as set forth on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board remanded the claim in December 2015, in part, due to outstanding VA treatment records.  Specifically, an April 2014 statement of the case noted that in addition to the VA examinations provided at the VAMC in Columbia, South Carolina in October 2012, with one addendum opinion in May 2013, "Progress Notes housed in Virtual VA from Columbia, SC VAMC, dated October 2012 through June 2013" were reviewed.  As these outpatient treatment records were not available for review in Virtual VA or VBMS, the Board remanded the case to obtain these records.  Now that the case has been returned to the Board, review of VBMS records notes that Columbia VAMC treatment records from October 2012 to June 2013 were obtained.  However, the VBMS entry only includes copies of the October 2012 VA examination reports, with the May 2013 addendum opinion and another addendum opinion in June 2013, which were previously of record.  While it is possible that these are the only records from the VAMC in Columbia for that time frame, the statement of the case in April 2014 suggested that there were separate records, as there were noted to be outpatient treatment records at the Columbia VAMC dated from October 2012 to June 2013, listed separately from the VA examination reports for compensation and pension purposes in October 2012, with addendum opinions in May and June 2013.   This needs to be clarified on remand.

In addition, the Board noted in its first remand directive that all VA treatment records for the Veteran dated from October 2012 to present should be obtained; that all attempts to obtain these records should be documented in the file; and that any negative replies must be in writing and associated with the file.  There were no additional VA treatment records obtained.  Again, while it is possible that the Veteran did not have any treatment at the VAMC in Columbia, or other VAMC, this needs to be clarified on remand.

The Board also remanded the claim so that VA examinations could be provided to address the etiologies of the Veteran's various claimed disabilities.  The examinations were provided in April 2016.  However, review of the medical opinions does not show that the question of whether the Veteran's gout and/ or lumbar spine disability was caused or aggravated by his service-connected pes planus was answered.  In addition, with respect to the gout issue, the examiner did not address the pertinent clinical findings in the service treatment records in providing the etiology opinion.  Regarding the genitourinary disability, the examiner did not address the Veteran's history at entrance regarding bedwetting when he was younger.  With respect to the respiratory condition, the examiner did not address the clinical significance that the Veteran had been diagnosed with asthma and sleep apnea.  Finally, regarding the gastrointestinal disorder, the examiner did not discuss the clinical significance that the Veteran had complaints of abdominal pain on several occasions while in service.  Therefore, these matters must be remedied on remand, as well.

The Veteran noted on a statement in November 2011 that he was exposed to Agent Orange while on missions to clean up after Vietnam and also exposed to radioactive equipment performing his duties as communications personnel.  The record does not show that the Veteran had service in Vietnam.  Nonetheless, the service department should be contacted to determine whether either type of exposure can be corroborated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records for the Veteran dated from October 2012 to the present. 

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Ask the Veteran to identify any additional treatment records pertaining to the disabilities claimed on appeal.  All efforts to obtain any additional records must be documented in the file. The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Contact the appropriate service department to determine whether the Veteran was exposed to Agent Orange while on missions to clean up after Vietnam and/ or exposed to radioactive equipment performing his duties as communications personnel. 

4.  After the record development is completed, return the Veteran's file to the VA examiner who provided the lumbar spine examination in March 2016.  The claims file should be made available to the examiner in conjunction with any additional examination. All necessary testing should be conducted.

The examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or more) any current orthopedic or neurologic disability of the lumbar spine was caused by, or alternatively, aggravated by, the Veteran's service- connected pes planus. 

The examiner is further advised that "aggravation" for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

5.  After the record development is completed, return the Veteran's file to the VA examiner who provided the VA foot examination, to include gout, bony osteopenia, and bilateral posterior or heel spurs examination in March 2016.  The claims file should be made available to the examiner in conjunction with any additional examination. All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a foot disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner is asked to discuss the clinical significance of the multiple occasions in service when the Veteran sought treatment for either one of his feet or legs.

The examiner is asked to discuss the clinical significance of the medical records indicating the Veteran has venous insufficiency in his lower extremities.

The examiner must not rely solely on the absence of a diagnosed foot disability in service as the basis for a negative opinion. The question is whether any current disability is related to service.

If the examiner determines that a foot disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any foot disability was caused by, or alternatively, aggravated by, the Veteran's service-connected disabilities, to specifically include pes planus. 

The examiner is further advised that "aggravation" for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

6.  After the record development is completed, return the file to the VA examiner who provided the VA genitourinary examination.  The claims file should be made available to the examiner in conjunction with any examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a genitourinary disability, including a disability causing urinary frequency.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner is asked to comment on the Veteran's history at entrance regarding bedwetting when he was younger. 

The examiner is asked to comment on the medical records noting the Veteran has benign prostatic hypertrophy.

The examiner must not rely solely on the absence of genitourinary complaints or diagnoses in service as the basis for a negative opinion.  The question is whether current genitourinary is related to service.

A complete rationale for any opinion offered should be provided.

7.  After the record development is completed, return the file to the examiner who provided the Veteran with a VA respiratory examination.  The claims file should be made available to the examiner in conjunction with any additional examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a respiratory disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner is asked to specifically determine whether the Veteran has a recurrent respiratory disorder manifested by blood clots and if so, whether it is related to service.

The examiner is also asked to discuss the clinical significance of the Veteran's diagnosis of asthma and obstructive sleep apnea.

The examiner is asked to discuss the clinical significance of the history that the Veteran had shortness of breath on his entrance examination in April 1974.

The examiner must not rely solely on the absence of a respiratory complaint or diagnosis in service as the basis for a negative opinion. The question is whether any current respiratory disability is related to service.

A complete rationale for any opinion offered should be provided.

8.  After the record development is completed, return the file to the examiner, who provided the Veteran with a VA gastrointestinal examination.  The claims file should be made available to the examiner in conjunction with any additional examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a gastrointestinal disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner is asked to discuss the clinical significance of the Veteran's assertions he has a disability causing constipation and was diagnosed with constipation in service in May 1974.

The examiner is asked to discuss the clinical significance that the Veteran had complaints of abdominal pain on several occasions while in service.

The examiner is asked to discuss the clinical significance of the medical records containing a diagnosis of GERD. 

The examiner must not rely solely on the absence of gastrointestinal disability in service as the basis for a negative opinion. The question is whether any current gastrointestinal is related to service.

A complete rationale for any opinion offered should be provided.

9.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




